 

Exhibit 10.6

 

Base Salaries for Named Executive Officers

 

As of January 1, 2016 the following are the base salaries (on an annual basis)
of the named executive officers (as defined in Item 402(a)(3) of Regulation S-K)
of Access National Corporation:

 

Michael W. Clarke  $425,000  President and Chief Executive Officer            
Dean Hackemer  $375,000  President, Mortgage Division             Robert C.
Shoemaker  $325,000  Executive Vice President and Chief Lending Officer        
    Margaret M. Taylor  $305,000  Executive Vice President and Chief Financial
Officer     

 

 

